Case 19-30419       Doc 22-3      Filed 08/16/19     Entered 08/16/19 15:16:47          Page 1 of 1



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            NEW HAVEN DIVISION
____________________________________
IN RE:                               :  CHAPTER 7

PETER SIKES,                                  :       CASE NO.: 19-30419 (AMN)

                  DEBTOR.            :                AUGUST 16, 2019
____________________________________


                 ORDER AUTHORIZING RULE 2004 EXAMINATION OF
                           PEOPLE’S UNITED BANK

       Upon consideration of the Motion For Rule 2004 Examination submitted by Giganet

Systems, Inc., a party-in-interest in the above-captioned case seeking an order authorizing a

Bankruptcy Rule 2004 examination of People’s United Bank (“People’s Bank”) and the Court

having determined there is good cause for granting the requested relief as conditioned hereafter:

       IT IS HEREBY ORDERED that Giganet may examine a representative of People’s Bank

pursuant to Fed. R. Bankr. P. 2004(a), with attendance, and the production of documentary

evidence, by agreement, or compelled in the manner provided in Fed. R. Bankr. P. 9016, see Fed.

R. Bankr. P. 2004(c).
